Two justice’s court suits were brought by Fincher against Glaze. One was by distress warrant for rent of land for the year 1891; the other was to foreclose a landlord’s special lien for supplies furnished. In each Glaze filed a counter-affidavit, denying any indebtedness and denying that he was Fincher’s tenant. The substance of his contention was, that he occupied the land as á purchaser under agreement of plaintiff to sell it to him; and upon this issue the evidence was conflicting. From judgments by the justice in plaintiff’s favor, defendant appealed to j uries, and upon their verdicts for plaintiff, the cases were carried to the superior court by certiorari, alleging that the verdicts were contrary to law and evidence; that the justice erred in overruling defendant’s motion to dismiss the actions because the justice at a prior term had entered general judgments against him and his securities on the replevy bonds, *700without first entering special judgments against the property levied on; and because (as to one of the cases) the justice had signed the lien Ji.fa. almost in the middle of the context, instead of at the proper place for signature, upon which the justice “amended” the Ji.fa. to correct said irregularity, to which defendant objected, claiming that the levy thereupon fell, etc. The certiorari was overruled in both cases.
Cobb & Brother, S. L. Craven and Reid & Stewart, for plaintiff in error.